ORDER

PER CURIAM.
Defendant, Charles F. Benjamin, appeals the judgment of conviction for the class A felony of murder in the first degree, in violation of § 565.020 RSMo 1994; one count of the class B felony of burglary in the first degree, in violation of § 569.160; one count of the class B felony of kidnapping, in violation of § 565.110; and one count of the class C felony of stealing, in violation of § 570.030.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, set: ting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).